In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00410-CR
                              __________________


                    IN RE PHILLIP JEROME SIMMONS

__________________________________________________________________

                           Original Proceeding
              75th District Court of Liberty County, Texas
                        Trial Cause No. CR35130
__________________________________________________________________

                          MEMORANDUM OPINION

      In a petition for a writ of mandamus, Phillip Jerome Simmons complains that

the trial court has failed to rule on several motions Simmons filed on a pro se basis

in a criminal case. In the petition, Simmons represents he has the benefit of trial

counsel in Trial Cause Number CR35130, which is the case where he filed the

motions that he is complaining the trial court has not ruled on or conducted hearings

on here.

      According to Simmons, he filed a pro se motion but wants to both have an

attorney while also representing himself in the motions at issue here. For three


                                         1
reasons, we conclude his petition should be dismissed. First, Simmons has not

claimed or established that the Sixth Amendment provides him with the right to

hybrid representation.1 Second, the Court of Criminal Appeals has held defendants

have no right to hybrid representation. For that reason, he has not shown an abuse of

discretion occurred based on his claim the trial court has not ruled on his pro se

motions in Trial Cause Number CR35130.2 Third, Simmons has not shown that a

regular appeal would be inadequate to remedy all complaints that have any arguable

merit under the law. 3 We conclude that Simmons has not shown he is entitled to a

ruling granting his petition.4

      Accordingly, the petition is denied. 5

      PETITION DENIED.

                                                          PER CURIAM

Submitted on January 11, 2022
Opinion Delivered January 12, 2022
Do Not Publish

Before Golemon, C.J., Horton and Johnson, JJ.

      1See   Faretta v. California, 422 U.S. 806, 835 (1975); see also McKaskle v.
Wiggins, 465 U.S. 168, 183 (1984) (“Faretta does not require a trial judge to permit
‘hybrid’ representation[.]”).
        2Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007).
        3See, e.g., Johnson v. State, 760 S.W.2d 277, 278-79 (Tex. Crim. App. 1988)

(considering appellate challenge to the denial of the right of self-representation at
trial).
        4See In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (the merits

of the relief sought in a mandamus petition must be beyond dispute).
        5Tex. R. App. P. 52.8(d).

                                            2